EXHIBIT 10.22

 

 

CONSENT AGREEMENT

This CONSENT AGREEMENT (the "Agreement"), dated as of December 23, 2015, is
entered into among INTERNATIONAL SHIPHOLDING CORPORATION, a Delaware corporation
("ISC"), ENTERPRISE SHIP COMPANY, INC., a Delaware corporation ("Enterprise"),
SULPHUR CARRIERS, INC., a Delaware corporation ("Sulphur Carriers"), CG RAILWAY,
INC., a Delaware corporation ("CG Railway"), CENTRAL GULF LINES, INC., a
Delaware corporation ("Central Gulf'), WATERMAN STEAMSHIP CORPORATION, a New
York corporation ("Waterman"), COASTAL CARRIERS, INC., a Delaware corporation
("Coastal"), N.W. JOHNSEN & CO., INC., a New York corporation ("NWJ"), LMS
SHIPMANAGEMENT, INC., a Louisiana corporation ("LMS"), U.S. UNITED OCEAN
SERVICES, LLC, a Florida limited liability company ("UOS"), MARY ANN HUDSON,
LLC, a Delaware limited liability company ("MAH"), SHEILA MCDEVITT, LLC, a
Delaware limited liability company ("SAM"), TOWER, LLC, an Alabama limited
liability company ("Tower"), FRASCATI SHOPS, INC., an Alabama corporation
("Frascati"; ISC, Enterprise, Sulphur Carriers, CG Railway, Central Gulf,
Waterman, Coastal, NWJ, LMS, UOS, MAH, SAM, Tower and Frascati, collectively,
the "Borrowers"), the Lenders party hereto and REGIONS BANK, as administrative
agent (in such capacity, "Administrative Agent") and collateral agent (in such
capacity, "Collateral Agent"). All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement and in the Sixth Amendment (as such terms are defined below).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated as of September 24, 2013 (as amended or
modified from time to time, the "Credit Agreement");

WHEREAS, the Borrowers, the Lenders and the Administrative Agent entered into
that certain Waiver Agreement, Consent and Sixth Amendment to Credit Agreement
dated as of November 13, 2015 (the "Sixth Amendment"), pursuant to which the
Lenders provided their consent to certain Assets Sales comprising the Collateral
and the Borrowers agreed to complete certain Asset Sales of Collateral upon
specific terms;

WHEREAS, the Borrowers have requested that the Required Lenders consent to
revising the terms and conditions upon which some of such Asset Sales are
completed;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.Modified Terms for Disposition of Intermarine Contracts. With respect
to the

Required Lenders' consent to the disposition of the Intermarine Contracts set
forth in section 3.6 of the Sixth Amendment, and the requirements for the
disposition of the Intermarine Contracts set forth in section 5.2(c) of the
Sixth Amendment, the Borrowers and the Required Lenders agree to the following
revised terms:

(i)Waterman shall complete the disposition of two of the Intermarine Contracts
by

no later than January 25, 2016 for aggregate Net Cash Proceeds of at least
$6,000,000, and Waterman shall use its commercially reasonable best efforts to
complete the disposition of the third Intermarine Contract by February 20, 2016
for Net Cash Proceeds of at least $3,000,000;

 

--------------------------------------------------------------------------------

 

(ii) 100% of the aggregate Net Cash Proceeds of the disposition of the two
Intermarine Contracts shall be paid in three installments: (a) $3,000,000 of
such proceeds shall be paid to the Collateral Agent by November 6, 2015 (which
payment was timely made), (b) $2,000,000 of such proceeds shall be paid to the
Collateral Agent on the earlier of (1) the sale or other disposition of the
Glovis Countess and (2) December 31, 2015, and (c) the final $1,000,000 of such
proceeds shall be paid by January 25, 2016; and

(iii) the Net Cash Proceeds for the disposition of the third Intermarine
Contract, if any, shall be paid to the Collateral Agent upon receipt by Waterman
or any other Borrower.

Sections 3.6(a) and (b) of the Sixth Amendment shall continue to apply with
regard to the Required Lenders' consent to the disposition of the Intermarine
Contracts. All such Net Cash Proceeds from the disposition of the Intermarine
Contracts paid to the Collateral Agent shall be applied to prepay the Term Loan
A in accordance with Section 2.12(b)(ii) of the Credit Agreement.

Section 2.Modified Terms for Disposition of the Vessels Naida Ramil and Peggy
Palmer.

With respect to the Required Lenders' consent to the disposition of the vessels
Naida Ramil and Peggy Palmer set forth in section 3.4 of the Sixth Amendment,
and the requirements for the disposition of such vessels in section 5.2(a) of
the Sixth Amendment, the Borrowers and the Required Lenders agree to the
following revised terms:

(i) UOS shall sell the barge Peggy Palmer by not later than December 29, 2015
for Net Cash Proceeds of at least $160,000;

(ii) UOS shall sell the tug Naida Ramil by not later than February 28, 2016 for
Net Cash Proceeds of at least $485,000; and

(iii) all Net Cash Proceeds from the disposition of the Naida Ramil and Peggy
Palmer shall be paid directly to the Collateral Agent to effect release of its
Liens on such vessels.

Sections 3.4(a) and (b) of the Sixth Amendment shall continue to apply with
regard to the Required Lenders' consent to the disposition of the Naida Rama and
Peggy Palmer. All such Net Cash Proceeds from the disposition of such vessels
paid to the Collateral Agent shall be applied to prepay the Term Loan in
accordance with Section 2.12(b)(ii) of the Credit Agreement.

Section 3.Modified Terms for Disposition of the Assets of FSI. With respect to
the

Required Lenders' consent to the sale by Frascati Shops, Inc. and Tower, LLC
(collectively, "FSI") of all assets and properties of FSI set forth in section
3.5 of the Sixth Amendment, and the requirements for the disposition of the
assets of FSI set forth in section 5.2(b) of the Sixth Amendment, the Borrowers
and the Required Lenders agree to the following revised terms:

FSI shall complete the disposition of all of its assets and properties by no
later than January 25, 2016 for aggregate Net Cash Proceeds of at least
$3,700,000, and all such Net Cash Proceeds shall be paid directly to the
Collateral Agent to effect release of its Liens on such assets.

Sections 3.5(a) and (b) of the Sixth Amendment shall continue to apply with
regard to the Required Lenders' consent to the disposition of such assets of
FSI. All such Net Cash Proceeds from the

 

--------------------------------------------------------------------------------

 

disposition of such assets of FSI paid to the Collateral Agent shall be applied
to prepay the Term Loan in accordance with Section 2.12(b)(ii) of the Credit
Agreement.

Section 4.Limited Effect of Modifications. Except as expressly provided herein,
the

consents and modifications set forth herein shall not modify or affect the Loan
Parties' obligations to comply fully with the other duties, terms, conditions
and covenants contained in the Credit Agreement, the Sixth Amendment, and the
other Credit Documents, now or in the future. This Agreement is limited solely
to the matters expressly provided herein, and nothing contained in this
Agreement shall be deemed to constitute a consent, release or waiver of any
other duty, term, condition or covenant contained in the Credit Agreement, the
Sixth Amendment or any other Credit Document with respect to any matter or any
other rights or remedies the Administrative Agent, the Collateral Agent or any
Lender may have under the Credit Agreement, the Sixth Amendment or any other
Credit Documents or under applicable law.

Section 5.Effectiveness. This Agreement shall be effective upon the
Administrative

Agent's receipt, by no later than December 22, 2015, counterparts of this
Agreement duly executed by the Borrowers, the Required Lenders and the
Administrative Agent.

Section 6.Other Lenders' Consents. By January 20, 2016, the Borrowers shall
obtain (and

provide copies to the Administrative Agent of) parallel written consents (the
"Other Lenders' Consents") from each holder of the Other Designated Indebtedness
for which the applicable governing documents require (i) the disposition of the
Intermarine Contracts for a specified amount by a date certain, (ii) the sale of
the Naida Ramil and Peggy Palmer vessels for the respective specified amounts by
respective dates certain, and/or (iii) the sale of the assets of FSI for a
specified amount by a date certain, such Other Lenders' Consents to be in form
and substance satisfactory to the Administrative Agent. No such consent or any
related agreement may contain or require as a condition to such consent the
payment by any Borrower or their respective Subsidiaries of any fee, other
amount or other additional consideration (or the acceleration of the date for
payment of any existing fee, other amount or other consideration) to any of the
holders of the Other Designated Indebtedness.

Section 7.Representations of the Borrowers. Each of the Borrowers represents and

warrants to the Administrative Agent and the Lenders as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and any other documents delivered by it in
connection herewith.

(b) This Agreement has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable in accordance with its
terms, except as such enforceability may be subject to (i) bankruptcy,
insolvency, reorganization, fraudulent conveyance or transfer, moratorium or
similar laws affecting creditors' rights generally and (ii) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by it of this
Agreement.

(d) The execution and delivery of this Agreement or any other document delivered
by it in connection herewith does not (i) violate, contravene or conflict with
any provision of its

 

--------------------------------------------------------------------------------

 

organization documents or (ii) materially violate, contravene or conflict with
any laws applicable to it.

(e)After giving effect to this Agreement, (i) the representations and warranties
of

the Borrowers set forth in the Credit Agreement and in each other Credit
Document are true, accurate and complete in all material respects on and as of
the date hereof to the same extent as though made on and as of such date except
to the extent such representations and warranties specifically relate to an
earlier date and (ii) no event has occurred and is continuing which constitutes
a Default or Event of Default.

Section 8.Miscellaneous.

(a) The Credit Agreement and the obligations of the Borrowers thereunder and
under the other Credit Documents, as modified hereby, are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.
This Agreement shall constitute a Credit Document.

(b) Each Borrower (a) acknowledges and consents to all of the terms and
conditions of this Agreement, (b) affirms all of its obligations under the
Credit Documents as modified hereby and (c) agrees that this Agreement and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Credit Agreement or the other Credit Documents except
as expressly set forth herein.

(c) Each of the Borrowers, on behalf of its respective directors, officers,
shareholders, employees, attorneys, successors, assigns and representatives,
hereby releases the Administrative Agent, the Collateral Agent and each Lender
and their respective affiliates, directors, officers, shareholders, employees,
attorneys, consultants, successors and assigns and representatives
(collectively, the "Released Parties") from the following, whether arising from
or in connection with any of the Obligations, this Agreement or any of the
Credit Documents or otherwise prior to the Effective Date: (i) damages, claims,
liabilities, causes of action, contracts, or controversies of any type, kind,
nature, description or character; (ii) breaches of contract or duty of any other
type of relationship; (iii) acts or omissions, misfeasance or malfeasance; and
(iv) commitments or promises of any type made prior to the date hereof (the
matters described in the preceding clauses (i) through (iv) being referred to
collectively as the "Claims"), whether or not the Claims are liquidated or
unliquidated, which in any way arise out of, or relate to, the Credit Documents
or any failure of any of the Released Parties to honor any prior commitment or
any documents, agreements or other instruments in any way related to the Credit
Documents.

(d) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy shall be effective as an original and shall
constitute a representation that an executed original shall be delivered.

(e) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Borrowers:

 

INTERNATIONAL SHIPHOLDING CORPORATION

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

ENTERPRISE SHIP COMPANY

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

SULPHER CARRIERS, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

C G RAILWAY, INC.

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

CENTRAL GULF LINES, INC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

WATERMAN STEAMSHIP CORPORATION

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer





 

COASTAL CARRIERS, INC

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

 

N. W. Johnsen & CO., INC.

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

LMS SHIPMANAGEMENT, INC.

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

 

 





--------------------------------------------------------------------------------

 

 

U.S. UNITED OCEAN SERVICES, LLC

BY: COASTAL CARRIERS, INC., its sole member

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

MARY ANN HUDSON, LLC

BY: U.S. United  Ocean  Services, LLC, its sole member

BY: Coastal  Carriers, INC., its sole member

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

SHEILA MCDEVITT, LLC

BY: U.S. United  Ocean  Services, LLC, its sole member

BY: Coastal  Carriers, INC., its sole member

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 

TOWER, LLC

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Authorized Representative

 

FRASCATI SHOPS, INC

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President – Treasurer

 





--------------------------------------------------------------------------------

 



ADMINISRTATIVE AGENT

AND COLLATERAL AGENT

 

 

REGIONS BANK, as administrative agent and Collateral Agent

 

By: /s/ N. Ronald Downey III

Name: N. Ronald Downey III

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

LENDERS:

As a Lender

REGIONS BANK

 

By: /s/ N. Ronald Downey III

Name: N. Ronald Downey III

Title: Senior Vice President

 

 

BRANCH BANKING AND TRUST COMPANY,



By: /s/ Mary McElwain

Name: Mary McElwain

Title: Senior Vice President

 

 

CAPITAL ONE, N. A.

 

By: /s/ Robert Johnson

Name: Robert Johnson

Title:  Vice President

 



--------------------------------------------------------------------------------